DocuSign Envelope ID: 9B206796-F3DC-4151-808C-568C6E75D888

                    Case 1:20-cv-00522-NONE-JLT Document 5 Filed 04/15/20 Page 1 of 2


                                                 UNITED STATES DISTRICT COURT
                                                EASTERN DISTRICT OF CALIFORNIA

                  APOTHIO, LLC,

                                        Plaintiff,

                           v.                                          Case No. 20-cv-00522

                  KERN COUNTY; KERN COUNTY
                  SHERIFF’S OFFICE; CALIFORNIA
                  DEPARTMENT OF FISH AND WILDLIFE;
                  DONNY YOUNGBLOOD; JOSHUA
                  NICHOLSON; CHARLTON H. BONHAM;
                  JOHN DOES #1 THROUGH #10,
                  UNKNOWN AGENTS OF THE KERN
                  COUNTY SHERIFF’S OFFICE; JOHN
                  DOES #11 THROUGH #20, UNKNOWN
                  AGENTS OF THE CALIFORNIA FISH
                  AND WILDLIFE DEPARTMENT,

                                        Defendants.



                                   NOTICE OF ACKNOWLEDGMENT OF RECEIPT

            To:      California Department of Fish and Wildlife
                     Office of the General Counsel
                     1416 Ninth Street, Suite 1341
                     Sacramento, CA 95814

                    The summons and other document(s) indicated below are being served pursuant to
            Section 415.30 of the California Code of Civil Procedure. Failure to complete this form and
            return it to the sender within 20 days may subject you (or the party on whose behalf you are
            being served) to liability for the payment of any expenses incurred in serving a summons upon
            you in any other manner permitted by law.
                   If you are served on behalf of a corporation, unincorporated association (including a
            partnership), or other entity, this form must be signed in the name of such entity by you or by a
            person authorized to receive service of process on behalf of such entity. In all other cases, this
            form must be signed by you personally or by a person authorized by you to acknowledge receipt
            of summons. Section 415.30 provides that this summons and other document(s) are deemed
            served on the date of execution of the Acknowledgment of Receipt below, if you return this form
            to me.
DocuSign Envelope ID: 9B206796-F3DC-4151-808C-568C6E75D888

                    Case 1:20-cv-00522-NONE-JLT Document 5 Filed 04/15/20 Page 2 of 2


                                                              ROCHE CYRULNIK FREEDMAN LLP


            Dated: April 14, 2020                             /s/ Katherine Eskovitz
                                                              Katherine Eskovitz



                                            ACKNOWLEDGMENT OF RECEIPT

            This acknowledges receipt of:
                 1. A copy of the summons and of the complaint; and
                 2. Civil Case Cover Sheet.

                                4/14/20
            Date of receipt: __________
                                                               (Signature of person acknowledging receipt, with title if
                                                               acknowledgement is made on behalf of another person)


                                          4/15/2020
            Date this form is signed: __________
                                                               (Signature of person acknowledging receipt, with title if
                                                               acknowledgement is made on behalf of another person)
